DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered. Claims 12, 14, 15, 24, 26-30 are pending and being examined. Claim 12 is amended. Claims 30 is new. The acronyms KRT17 and CK17 are used interchangeably to refer to cytokeratin 17.

New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


said survival analysis".  There is insufficient antecedent basis for this limitation in the claim because this limitation was deleted from claim 12.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation wherein “wherein the Grade 4 is assigned if the sample contains 2+KRT17 staining in between 49% and 59% of cells in a sample” has no 
	Applicant points to paragraphs 50-60 and the Examples to support the newly added claim limitation. However, a review of paragraphs 50-60 and the Examples  reveals support for Stage 4 classification but no Grade 4 classification as claimed. There is no mention of a Grade 4 assignment in the specification. The specification teaches Grades 1-3, but not 4. See below:
Example 1, paragraph [67]:
“Representative sections from each case were selected by a pathologist and grading was performed on a three-point scale (Grade 1-3).”
	Paragraph [0060]:

“After such diagnosis is made, the amount of strong KRT17 staining in a subject can be further analyzed to determine the severity of HNSCC in the subject, as set forth above. Certain non-limiting examples of such a determination includes identifying: a Grade 1 HNSCC as a sample containing 2+KRT17 staining in greater than 65% of cells in the sample; and/or a Grade 2-3 HNSCC in a sample having 2+KRT17 staining in between 32 and 48% of cells in a sample. A Stage 4 HNSCC is distinguished by identifying a sample containing 2+KRT17 staining in between 49%-59% of cells in such sample. Similarly, disease severity can be determined by using the level of 2+KRT17 staining in a sample to elucidate the stage of HNSCC in a subject. For example, Stage 1 HNSCC is exhibited in sample containing 2+KRT17 staining in between 60%-77% of cells in a sample; a Stage 2-3 HNSCC is determined by 2+KRT17 staining in between 
	The cited support has been considered but has not been found persuasive because the cited support is not drawn assigning a Grade 4 if the sample contains 2+KRT17 staining in between 49% and 59% of cells in a sample. The subject matter claimed in claim 30 alters the scope of the invention as originally disclosed in the specification.


Maintained Rejections
(amendments addressed)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 12, 14, 15, 24, 26-30 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, and a natural phenomenon) without significantly more. The claim(s) recite(s) determining the likelihood of survival of a subject having tonsillar squamous cell carcinoma comprising:
obtaining a tissue sample from the tonsil of said subject; 
treating the sample with formalin to fix the sample; 
embedding the formalin-fixed sample in paraffin;
incubating the  embedded formalin-fixed sample in xylene to remove paraffin;
hydrating the sample by incubating the sample in an alcohol; 
incubating the hydrated sample in a citrate buffer; 
incubating sample in hydrogen peroxide to block endogenous peroxidase; 
contacting the sample with an anti-KRT17 antibody;
contacting the sample with a biotinylated secondary antibody that binds to the anti-KRT17 antibody;
detecting KRT17 protein expression in cells of said sample by immunohistochemical detection of the secondary antibody; 
conducting Cox-proportional hazard model survival analysis;
wherein the detection of KRT17 protein expression in 20-30% of cells in said sample is a threshold value for surviving tonsillar squamous cell carcinoma;
wherein detecting KRT17 protein expression of cells in said sample at or above the threshold value identifies the subject as having a reduced likelihood of surviving at least 120 months post diagnosis with tonsillar squamous cell carcinoma; and
assigning the subject a grade based on whether the detected KRT17 protein expression of cells in said sample is at or above the threshold value or below the threshold value.
Thus, the claims are directed to the judicial exception of patient survival and grade as correlated to the percentage of cells staining for KRT17 in a tonsillar squamous cell carcinoma. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally   Further, Kitamura et al, Wang et al, Ide et al, and Liu et al all teach the known and routine steps of assigning histological or differentiation grades to cancers, as well as  fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
With regards to conducting Cox proportional-hazard model analysis, univariate analysis, multivariate analysis, or Kaplan-Meier test analysis in claims 12 and 26-28, these steps are considered a law of nature in the form of a mathematical algorithm that does not amount to significantly more than the judicial exception. It is further noted that conducting survival analysis using the percentage of cells in tumor samples staining for KRT17 by univariate analysis, multivariate analysis, Kaplan-Meier survival plot, and Cox proportional-hazard regression model to correlate KRT17 overexpression with survival likelihood is known and routinely practiced in the prior art as demonstrated by Cohen-Kerem et al (Ann Otol Rhinol Laryngol, 2004, 13:821-827); Makino et al (British Journal of Cancer, 2009, 101:1298-1306); Wang et al (Tumor Biology, 2013, 34:1685-1689);  Ide et al (Ann Surg Oncol. 2012, 19:3506-3514);  and Liu et al (Zhonghua Zhong Liu Za Zhi, 2008, 30:610-614, English abstract only).
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to 

Response to Arguments
5.	Applicants state that the claims are amended to require conducting Cox proportional-hazard model analysis and wherein the detection of KRT17 protein expression in 20-30% of cells in said sample is a threshold value for surviving tonsillar squamous cell carcinoma. Applicants argue that the Cox proportional-hazard model analysis is unable to be practically performed in the human mind, and would require commercially available software. Applicants argue that because the steps cannot be practically performed mentally, the claims are patent eligible. Applicants also appear to argue that the claims are not directed to a judicial exception, and that the judicial exception is integrated into a practical application.
	The arguments have been considered but are not persuasive. Contrary to arguments, the claims are rejected as being drawn to a law of nature/ natural phenomenon as a judicial exception of patient survival and grade as correlated to the percentage of cells staining for KRT17 in a tonsillar squamous cell carcinoma. The claims are not rejected for being an abstract idea or mathematical concept (as defined in MPEP 2106.04), as Applicants appear to be arguing. Thus, Applicant’s analysis of the claims as unable to be performed practically in one’s mind are not relevant to the instant rejection. As stated in the rejection, the claimed statistical analysis steps are considered a law of nature in the form of a mathematical algorithm that do not amount to significantly more than the judicial exception. 

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
In the instant case, the claimed methods do not recite any limitations relevant to those listed above that would practically apply the judicial exception. Examiner maintains that the judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 12, 14, 15, 24, 26-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (J Cancer Res Clin Oncol. 2012, 138:1299-1310), in view of (1) Cohen-Kerem et al (Ann Otol Rhinol Laryngol, 2004, 13:821-827), as evidenced by Dako Agilent product page for Cytokeratin 17 antibody, (printed March 2018) and Dako search of CK17 antibodies (printed March 2018); (2) Makino et al (British Journal of Cancer, 2009, 101:1298-1306); (3) Wang et al (Tumor Biology, 2013, 34:1685-1689); (4) Ide et al (Ann Surg Oncol. 2012, 19:3506-3514); (5) Liu et al (Zhonghua Zhong Liu Za Zhi, 2008, 30:610-614, English abstract only); (6) Thompson (Current Diagnostic Pathology, 2003, 9:384-396); (7) Facchinetti et al (Cells Tissues Organs, 2010, 192:314-324); (8) Sisk et al (Arch Otolaryngol Head Neck Surg, 2003, 129:1115-1124); and (9) Chafin et al (PLoS One, 2013, 8:e54138, p. 1-16).
Kitamura et al teach a method comprising detecting the level of KRT17 (CK17) expression in an oral tissue sample obtained from a subject by contacting said sample with a mouse monoclonal antibody E3 that binds KRT17 (CK17) protein, and determining the level of KRT17 protein bound to said mouse monoclonal antibody using immunohistochemical staining; wherein the subject has oral squamous cell carcinoma 
Kitamura et al further teach assigning grades of: (1) well differentiated, (2) moderately differentiated, and (3) poorly differentiated to the OSCC samples (Table 1), wherein OSCC samples having “strong” staining were correlated to well-differentiated cancer, and OSCC samples having “weak” staining were correlated to moderately differentiated and poorly differentiated cancers (Table 3; p. 1306, col. 1-2). Kitamura et al conclude that CK17 could be considered a specific marker of well-differentiated 
The “wherein” clause of claim 12: “wherein detecting KRT17 protein expression of cells in said sample at or above the threshold value identifies the subject as having a reduced likelihood of surviving at least 120 months post-diagnosis with tonsillar squamous cell carcinoma” and the similar wherein clause of claim 29 states the intended result of the step of detecting KRT17 protein expression in the cells of the sample. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.

Kitamura et al do not teach:
the tested OSCC oral sample is tonsillar;
conducting Cox proportional-hazard model analysis, univariate analysis, multivariate analysis, or Kaplan-Meier test analysis; 
the detection of KRT17 expression in 20-30% cells in a sample is a threshold value for survival analysis; and
the method comprises the steps of making an FFPE tonsil sample, and using a secondary antibody that is biotinylated.


Survival Analysis of OSCC:
Cohen-Kerem et al teach a method comprising detecting the level of cytokeratin-17 (CK17, KRT17) expression in an oral tissue sample obtained from a subject by contacting said sample with a primary antibody purchased from DakoCytomation that binds CK17 protein, and determining the level of CK17 protein bound to antibody using immunohistochemical staining; wherein the subject has laryngeal squamous cell carcinoma; wherein percent staining in the sample was measured and they detected staining of CK17 in a range of 74.6 ±27.7% of cells in SCC samples that was statistically significantly different from the percent cell staining in normal proximal and distal epithelium; and wherein increased CK17 staining percent of samples, compared to normal tissue, was characteristic of SCC (abstract; Methods; Results; Tables 2 and 3; Figures 1-3). Cohen-Kerem et al teach it is known that other marker overexpression in laryngeal SCC have been correlated significantly with decreased survival (p. 825, col. 2). Cohen-Kerem et al teach that extending tumor resection according to CK17 staining will prevent local recurrence and eventually improve patients’ survival (p. 826, col. 2). Cohen-Kerem et al teach IHC was conducted on FFPE samples that were dewaxed, rehydrated, pretreated in a microwave oven, incubated with DakoCytomation CK17 primary antibody, and scanned by light microscopy (p. 822, col. 1).
Makino et al teach it is known that cytokeratin expression changes dynamically with malignant transformation, including CK8, 17, and 18, and Makino et al teach correlating cytokeratin expression to survival of OSCC patients (p. 1298, col. 2 to p. 1299, col. 1; p. 1302, col. 2). Makino et al demonstrate measuring positive expression of cytokeratin in OSCC samples as more than 50% cells stained in a sample, and 
Wang et al teach and demonstrate correlating cytokeratin 17 (K17) strong (high) staining (>60% cells) and correlating low K17 expression in epithelial ovarian cancer to survival out to 60 months after surgery utilizing univariate and multivariate analysis, Kaplan-Meier survival plot, and Cox-proportional hazard model; wherein K17 high expression significantly correlated with reduced survival and is suggested as a prognostic marker (Figure 3; p. 1687, col. 1-2; p. 1688, col. 2; Table 2). Wang et al conducted cytokeratin IHC analysis on processed (alcohol, citrate buffer, hydrogen peroxidase) FFPE samples using avidin-biotin-peroxidase complex method  (p. 1687). Wang et al teach K17 staining in 1-30% of cells is 1+ weak staining; 31-60% of cells is 2+ moderate staining; and >60% is 3+ strong staining and labeled as high K17 expression (p. 1687, col. 2). Wang et al demonstrate using high K17 expression value and using low K17 expression value cutoffs to conduct survival analysis to 60 months (Figure 3; p. 1688, col. 2), wherein high K17 expression had a significantly lower likelihood of survival after surgery than those with low K17 expression (Figure 3).

Liu et al teach staining breast cancer samples for CK17 expression and correlating expression to survival utilizing multivariate analysis, Kaplan-Meier curves, and Cox regression; wherein CK17 positive staining was correlated with poor five-year disease-free and overall survival, and CK17 expression is concluded to be correlated to poor prognosis (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conduct survival analysis, as well as to at least 120 months using a threshold value of between 20-30% cells stained in the sample. One would have been motivated to because: (1) the cited prior art recognize that positive expression (encompassing 20-30%) and overexpression of KRT17 (generally greater than 50% or 60%) is a marker of malignant transformation in OSCC, as well as in several other epithelial cancers, (2) the cited prior art recognizes that KRT17 positive expression (encompassing between 20-30% cells stained in the sample) and overexpression in a variety of epithelial cancers is significantly associated with reduced survival, tested out to 8 years or 2500 days, and is a marker for prognosis; (3) Makino et 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize univariate analysis, multivariate analysis, Kaplan-Meier survival plot, and Cox proportional-hazard regression model to correlate CK17 overexpression with survival. One would be motivated and have a reasonable expectation of success to do so because the cited prior art demonstrates these are successful, routine and established methods of analysis correlating survival to cytokeratin expression levels.

Tonsil OSCC samples:
Thompson reviews the SCC’s of the head and neck that include oral cancers, laryngeal, lingual, and tonsillar, wherein cytokeratin markers are reactive in the cancers (Table 1; p. 392, col. 2 to p. 393, col. 1). 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include tonsil samples in the testing of OSCC for CK17 expression and revival taught by the combined references. One would have been motivated to because the tonsil tissue is known to be involved in OSCC and associated with cytokeratin expression, as taught by Thompson. One of ordinary skill in the art would have a reasonable expectation of success testing tonsil tissue in the method of the combined references, given the success of testing OSCC tissues for CK17 expression as demonstrated by the prior art.
IHC of FFPE samples comprising: making an FFPE tonsil sample, processing the sample with xylene, alcohol, citrate buffer, and hydrogen peroxidase; and using a secondary antibody that is biotinylated for primary antibody detection:
Facchinetti et al demonstrate known methods of processing FFPE HNSCC /OSCC samples for IHC protein detection including: staining the samples with H&E to assess the quality of sample and to be evaluated by a pathologist; dissecting a section from the sample for processing and IHC analysis; processing the sample with xylene, alcohol, hydrogen peroxide; and staining the sample using a primary antigen-binding antibody and a secondary biotinylated antibody to detect protein staining (p. 315-316).
Sisk et al demonstrate known methods of processing paraffin embedded HNSCC samples for IHC protein detection including: staining the sample with H&E for analysis by a pathologist to identify SCC and normal adjacent tissue; dissecting sections from the paraffin embedded tumor specimens and processing them for IHC analysis; processing the samples with citrate buffer, xylene, alcohol, and hydrogen peroxidase; 
Chafin et al teach known methods for obtaining tonsil tissue samples and making FFPE samples of them for subsequent IHC analysis (see entire paper; Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make an FFPE tonsil sample, process it with xylene, alcohol, citrate buffer, and hydrogen peroxide; then conduct IHC for cytokeratin protein detection using a secondary biotinylated antibody for protein detection. One would have been motivated to because the cited prior art above teach FFPE OSCC and cancer samples are commonly used for CK17 analysis and Chafin et al teach known methods for obtaining tonsil tissue samples and making FFPE samples of them for subsequent IHC analysis. One would have been motivated to because the cited prior art teach routine methods of FFPE sample processing for IHC testing include xylene, alcohol, citrate buffer, and hydrogen peroxide and IHC protein detection utilizes known methods of primary antibody detection with a secondary biotinylated antibody. One of ordinary skill in the art would have a reasonable expectation of success to make an FFPE tonsil sample, process it with xylene, alcohol, citrate buffer, and hydrogen peroxide; then conduct IHC for cytokeratin using a secondary biotinylated antibody for protein detection given these methods are routinely used for sample preparation and IHC analysis and are demonstrated successfully by the cited prior art.



Response to Arguments
7.	Applicants argue that claim 12 is amended to recite a step of assigning the subject a grade based on whether the detected KRT17 protein expression of cells in said sample is at or above the threshold value or below the value. Applicants argue that claim 12 requires an affirmative step of performing survival analysis, and assigning the subject a grade based on the detected level as compared to the threshold.
The arguments have been considered but are not persuasive. As stated in the rejection, the cited combined references render obvious conducting a Cox proportional-hazard model analysis to correlate CK17 overexpression with survival for the reasons of record. The new claim limitation of assigning a grade to the patient based on the detected CK17 expression at, above, or below 20-30% of cells expressing CK17 was addressed in the rejection. Kitamura et al conclude that CK17 is a specific marker of well-differentiated OSCC cells (p. 1306, col. 2). Kitamura et al assigned the patient a grade of well-differentiated having “strong” staining values (staining in 30-60% of cells) and assigned a grade of moderately differentiated and poorly differentiated to the patient having “weak” staining values (5-30% of cells). The assignments of grade fall within the scope of the claimed limitation of assigning a grade based on the detected KRT17 protein expression of cells in the sample at, above, or below a threshold of 20-30% of cells in the sample having KRT17 expression.

8.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642